  Case 1:16-cv-05255-AJN-JLC Document 200 Filed 12/04/18 Page 1 of 4



                       LAW OFFICES OF MICHAEL B. WOLK, P.C.
                       31 West 34th Street, Suite 7040
                       New York, New York 10001
                       Tel: 917-238-0576
                       Fax: 973-535-1148
                       Email: michael.wolk@wolkgroup.com
                                                     December 4, 2018
ECF LETTER-MOTION
The Honorable Alison J. Nathan
United States District Judge
United States District Court for the
 Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

       Re: Lewis Family Group Fund, LP, et al. vs. JS Barkats PLLC, et al.
           Case No: 1:16-cv-05255 (AJN)
           Application for a Temporary Stay of this Civil Case due to a Criminal
           Indictment against Defendant Sunny Barkats involving the same disputed
           transactions being litigated herein

Your Honor:

On November 21, 2018, Your Honor issued an Order (Dkt 199) directing the Barkats
Defendants to file a status update about the state criminal proceedings and to identify
legal authority they believe would support a continued stay of this civil case until the
conclusion of the state criminal proceedings. This letter application has been filed in
response to Your Honor’s Order.

       ***

I am litigation counsel in this civil case for the defendants Sunny J. Barkats (“Mr.
Barkats”) and Barkats-affiliated entities JS Barkats PLLC and Sunny Sky Realty LLC
(“Barkats Entities”) (collectively, “Barkats Defendants”).

Scott Grauman, Esq., a criminal defense attorney, represents Mr. Barkats (and his
interests involving the Barkats Entities) in response to the issuance of a New York State
grand jury criminal indictment against Mr. Barkats (the “Barkats Indictment”).

On November 19, 2018, in a prior filing, Plaintiffs’ counsel admits “there is in fact a
sealed grand jury indictment criminally charging Mr. Barkats with grand larceny and that
a warrant has been issued for his arrest.” Dkt. 197 (p. 3)

I am informed that, on the date the arrest warrant was issued by state law enforcement,
Mr. Barkats was overseas, with various family members, attending to medical ailments
afflicting Mr. Barkats’ grandfather.



                                             1
  Case 1:16-cv-05255-AJN-JLC Document 200 Filed 12/04/18 Page 2 of 4



I am also informed that, in response to the arrest warrant, criminal defense counsel for
Mr. Barkats has been in contact with state law enforcement in an effort to arrange,
hopefully, a mutually acceptable bail package - - so as to ensure that Mr. Barkats will not
be incarcerated, for any period of time, upon his return to New York.

I am also informed that Mr. Barkats’ wife is in New York, waiting for her husband to
return once a mutually acceptable bail package has been arranged. On November 19,
2018, Plaintiffs’ counsel confirmed that Mr. Barkats’ wife is in New York. Dkt. 197
(p. 3) (first paragraph starting with “The following morning, I observed…”).

As of today, my understanding is that criminal defense counsel for Mr. Barkats and state
law enforcement are involved in an ongoing effort to arrange a mutually acceptable bail
package - - so as to avoid, hopefully, a contested bail hearing, upon Mr. Barkats’ return to
New York.

       ***

On November 2, 2018, in a prior filing (Dkt. 195), I referred Your Honor to documentary
evidence in the Record indicating that Plaintiffs, during this civil case, have been
instrumental in causing a concurrent criminal investigation, which has now resulted in the
issuance of the Barkats Indictment.

Significantly, in response to my November 2, 2018 filing, Plaintiffs have not disputed
that, during this civil case, they have been instrumental in causing a concurrent criminal
investigation, which has now resulted in the issuance of the Barkats Indictment.

Moreover, Plaintiffs have not disputed that one or more members of the Lewis Family
Plaintiffs testified during the grand jury proceedings that have now resulted in the
issuance of the Barkats Indictment.

Since Mr. Barkats has not yet returned to New York as part of a mutually acceptable bail
package, I am informed that the Barkats Indictment remains sealed - - and, therefore, I
am unable to provide a copy thereof to Your Honor for review.

However, based upon the unrefuted documentary evidence in the Record (Dkt 195) about
Plaintiffs’ active and instrumental role in causing a concurrent criminal investigation
leading to the issuance of the Barkats Indictment - - and Plaintiffs’ failure to deny the
personal involvement of one or more members of the Lewis Family in the grand jury
proceedings - - the evidence indicates that the Barkats Indictment involves the same
disputed transactions being litigated herein.

       ***

Earlier this year, Your Honor granted an application to stay part of a civil case pending
the conclusion of criminal proceedings. See Securities and Exchange Commission v.
Blaszczak, __ WL __, Case No. 17-cv-3919 (AJN) (Jan. 3, 2018) (the “Blaszczak Case”).



                                             2
  Case 1:16-cv-05255-AJN-JLC Document 200 Filed 12/04/18 Page 3 of 4



In granting the stay, Your Honor applied six relevant factors, pursuant to the Second
Circuit’s decision in Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 98-99 (2d
Cir. 2012): “When deciding whether to stay civil proceedings pending imminent criminal
proceedings, courts of this Circuit consider six factors: 1) the extent to which the issues in
the criminal case overlap with those presented in the civil case; 2) the status of the case,
including whether the defendants have been indicted; 3) the private interests of the
plaintiffs in proceeding expeditiously weighed against the prejudice to plaintiffs caused
by the delay; (4) the private interests of and burden on the defendants; 5) the interests of
the courts; and 6) the public interest.” Id.

In granting the stay, on the first factor as to issue overlap, Your Honor ruled that “the
overlap of issues between the criminal and civil cases” weighs in favor of a stay. Id.
Here, as set forth above, there is issue overlap between the criminal case and this civil
case, thereby weighing in favor of a stay.

In granting the stay, on the second factor as to criminal case status, Your Honor ruled that
“A stay of a civil case is most appropriate where a party to the civil case has already been
indicted in the criminal case because the prejudice to the plaintiffs in the civil case is
reduced since the criminal case will likely be quickly resolved due to Speedy Trial Act
considerations [cit. om. and int. quot. om.].” Id. Here, as set forth above, there is a
Barkats Indictment in the criminal case, thereby weighing in favor of a stay.

Significantly, these two factors have been emphasized as paramount by the Southern
District of New York. “The most important factor at the threshold is” this first factor
regarding “the degree to which the civil issues overlap with the criminal issues.” Volmar
Distrib., Inc. v. New York Post Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993). Thus, “the
strongest case for granting a stay is where a party under criminal indictment is required to
defend a civil proceeding involving the same matter.” Id.

Moreover, in granting the stay, on the fifth factor as to the interests of the Court, Your
Honor ruled in the Blaszczak Case that “As other courts have noted, a civil case is likely
to benefit to some extent from the Criminal Case no matter its outcome [cits. om. and int.
quot. om.]. The Criminal Case will resolve issues of fact common to the civil case and
may reduce the number of issues to be decided in subsequent proceedings in this case
[cits. om.]. As a result, the Court’s interest in ‘efficient use of judicial resources’ [cit.
om.] is best served [by a stay].” Here, the same reasons identified by Your Honor in the
Blaszczak Case also apply to the situation herein, thereby weighing in favor of a stay.

As to the fourth factor of the private interests of and burden on defendants, the Southern
District of New York has observed that “the denial of a stay could impair a party’s Fifth
Amendment privilege against self-incrimination” and “expose the defense’s theory to the
prosecution in advance of [a criminal] trial, or otherwise prejudice the criminal case.”
Trustees of the Plumbers and Pipefitters Nat’l Pension Fund v. Transworld Mech., Inc.,
886 F. Supp. 1134, 1138 (S.D.N.Y. 1995); accord SEC v. Boock, 2010 WL 2398918, at
*2 (S.D.N.Y. 2010) (“A stay may be entered to address the interests of a defendant who
faces the choice of being prejudiced in the civil litigation if he asserts his Fifth



                                              3
  Case 1:16-cv-05255-AJN-JLC Document 200 Filed 12/04/18 Page 4 of 4



Amendment rights or prejudiced in the criminal litigation if those rights are waived.”).

As to the sixth factor of the public interest, the Southern District of New York has
observed that “Because of the overlapping issues in the criminal and civil cases, the
criminal prosecution will serve to advance the public interest at stake here [cit. om.].”
Trustees of the Plumbers, 886 F. Supp. At 1140.

Finally, as to the third factor of the private interests of the plaintiffs, this factor has
typically been outweighed by a combination of the other factors. See, e.g., Trustees of
the Plumbers, 886 F. Supp. at 1140-41, where then Southern District of New York Judge
Chin stated that “The inconvenience and delay to plaintiffs that will unfortunately be
caused by a stay are outweighed by the defendants’ significant Fifth Amendment
concerns, particularly where a stay will not inordinately prolong the civil case and where
the criminal prosecution could provide some benefit to the civil case and advance public
interests.”

        ***

Pursuant to the foregoing, it is respectfully requested that the Court grant a temporary
stay of this civil case, pending a conclusion of the state criminal proceedings.

Thank you for Your Honor’s time and attention to this matter.

                                                      Respectfully submitted,

                                                              /s/

                                                      Michael B. Wolk
cc: Plaintiffs’ counsel (by efiling)




                                              4
